
	
		III
		Calendar No. 63
		112th CONGRESS
		1st Session
		S. CON. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Paul submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the Budget;
			 committee discharged pursuant to Section 300 of the Congressional Budget Act
			 and placed on the calendar
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for
		  the United States Government for fiscal year 2012 and setting forth the
		  appropriate budgetary levels for fiscal years 2013 through
		  2016.
	
	
		1.Concurrent resolution on the budget for
			 fiscal year 2012
			(a)DeclarationCongress declares that this resolution is
			 the concurrent resolution on the budget for fiscal year 2012 and that this
			 resolution sets forth the appropriate budgetary levels for fiscal years 2013
			 through 2016.
			(b)Table of ContentsThe table of contents for this concurrent
			 resolution is as follows:
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2012.
					TITLE I—Recommended levels and amounts
					Sec. 101. Recommended levels and amounts.
					Sec. 102. Social Security.
					Sec. 103. Major functional categories.
					TITLE II—Reserve funds
					Sec. 201. Deficit-reduction reserve fund for the sale of unused
				or vacant Federal properties.
					Sec. 202. Deficit-reduction reserve fund for selling excess
				Federal lands.
					Sec. 203. Deficit-reduction reserve fund for the repeal of
				davis-bacon prevailing wage laws.
					Sec. 204. Deficit-reduction reserve fund for the reduction of
				purchasing and maintaining Federal vehicles.
					Sec. 205. Deficit-reduction reserve fund for the sale of
				financial assets purchased through the troubled asset relief
				program.
					TITLE III—Budget process
					Subtitle A—Budget enforcement
					Sec. 301. Discretionary spending limits for fiscal years 2012
				through 2016 and other adjustments.
					Sec. 302. Point of order against advance
				appropriations.
					Sec. 303. Emergency legislation.
					Sec. 304. Adjustments for the extension of certain current
				policies.
					Subtitle B—Other provisions
					Sec. 311. Oversight of government performance.
					Sec. 312. Application and effect of changes in allocations and
				aggregates.
					Sec. 313. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 314. Budgetary treatment of certain discretionary
				administrative expenses.
					Sec. 315. Exercise of rulemaking powers.
					TITLE IV—Reconciliation
					Sec. 401. Reconciliation in the Senate.
					TITLE V—Long-term policy changes
					Sec. 501. Policy statement on Social Security.
					Sec. 502. Policy statement on medicare.
					Sec. 503. Rescind unspent or unobligated balances after 36
				months.
				
			IRecommended levels and amounts
			101.Recommended levels and
			 amountsThe following
			 budgetary levels are appropriate for each of fiscal years 2012 through
			 2016:
				(1)Federal revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended levels of Federal revenues
			 are as follows:
						
							Fiscal year 2012:
				$1,887,000,000,000.
							Fiscal year 2013:
				$2,393,000,000,000.
							Fiscal year 2014:
				$2,713,000,000,000.
							Fiscal year 2015:
				$2,882,000,000,000.
							Fiscal year 2016:
				$3,072,000,000,000.
					(B)The amounts by which the aggregate levels
			 of Federal revenues should be changed are as follows:
						
							Fiscal year 2012: −$8,000,000,000.
							Fiscal year 2013:
				−$335,000,000,000.
							Fiscal year 2014:
				−$354,000,000,000.
							Fiscal year 2015:
				−$407,000,000,000.
							Fiscal year 2016:
				−$383,000,000,000.
					(2)New budget authorityFor purposes of the enforcement of this
			 resolution, the appropriate levels of total new budget authority are as
			 follows:
					
						Fiscal year 2012: $121,837,000,000.
						Fiscal year 2013:
				$3,141,382,000,000.
						Fiscal year 2014:
				$3,220,465,000,000.
						Fiscal year 2015:
				$3,420,302,000,000.
						Fiscal year 2016:
				$3,480,625,000,000.
				(3)Budget
			 outlaysFor purposes of the
			 enforcement of this resolution, the appropriate levels of total budget outlays
			 are as follows:
					
						Fiscal year 2012:
				$3,121,905,000,000.
						Fiscal year 2013:
				$3,141,404,000,000.
						Fiscal year 2014:
				$3,227,408,000,000.
						Fiscal year 2015:
				$3,359,695,000,000.
						Fiscal year 2016:
				$3,430,259,000,000.
				(4)DeficitsFor purposes of the enforcement of this
			 resolution, the amounts of the deficits are as follows:
					
						Fiscal year 2012: $574,000,000,000.
						Fiscal year 2013: $386,000,000,000.
						Fiscal year 2014: $139,000,000,000.
						Fiscal year 2015: $116,000,000,000.
						Fiscal year 2016:
				$19,000,000,000.
				(5)Public debtPursuant to section 301(a)(5) of the
			 Congressional Budget Act of 1974, the appropriate levels of the public debt are
			 as follows:
					
						Fiscal year 2012:
				$15,842,000,000,000.
						Fiscal year 2013:
				$16,842,000,000,000.
						Fiscal year 2014:
				$16,902,000,000,000.
						Fiscal year 2015:
				$17,310,000,000,000.
						Fiscal year 2016:
				$17,583,000,000,000.
				(6)Debt held by the publicThe appropriate levels of debt held by the
			 public are as follows:
					
						Fiscal year 2012:
				$11,051,000,000,000.
						Fiscal year 2013:
				$11,532,000,000,000.
						Fiscal year 2014:
				$11,748,000,000,000.
						Fiscal year 2015:
				$11,942,000,000,000.
						Fiscal year 2016:
				$11,997,000,000,000.
				102.Social Security
				(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $668,000,000,000.
						Fiscal year 2013: $732,000,000,000.
						Fiscal year 2014: $769,000,000,000.
						Fiscal year 2015: $811,000,000,000.
						Fiscal year 2016:
				$855,000,000,000.
				(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974, the amounts of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:
					
						Fiscal year 2012: $761,225,000,000.
						Fiscal year 2013: $799,376,000,000.
						Fiscal year 2014: $842,112,000,000.
						Fiscal year 2015: $888,722,000,000.
						Fiscal year 2016:
				$939,834,000,000.
				(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund
			 for administrative expenses are as follows:
					Fiscal year 2012:
						(A)New budget authority,
			 $6,181,000,000.
						(B)Outlays, $6,130,000,000.
						Fiscal year
			 2013:
						(A)New budget authority,
			 $6,486,000,000.
						(B)Outlays, $6,437,000,000.
						Fiscal year
			 2014:
						(A)New budget authority,
			 $6,813,000,000.
						(B)Outlays, $6,759,000,000.
						Fiscal year
			 2015:
						(A)New budget authority,
			 $7,148,000,000.
						(B)Outlays, $7,094,000,000.
						Fiscal year 2016:
						(A)New budget authority,
			 $7,514,000,000.
						(B)Outlays, $7,455,000,000.
						103.Major functional categoriesCongress determines and declares that the
			 appropriate levels of new budget authority and outlays for fiscal years 2012
			 through 2016 for each major functional category are:
				(1)National Defense (050):
					Fiscal year 2012:
					(A)New budget authority,
			 $636,410,000,000.
					(B)Outlays, $641,844,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $573,332,000,000.
					(B)Outlays, $585,683,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $534,771,000,000.
					(B)Outlays, $554,697,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $546,422,000,000.
					(B)Outlays, $546,865,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $553,892,000,000.
					(B)Outlays, $548,400,000,000.
					(2)International Affairs (150):
					Fiscal year 2012:
					(A)New budget authority,
			 $12,334,000,000.
					(B)Outlays, $22,285,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $9,657,000,000.
					(B)Outlays, $15,457,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $8,603,000,000.
					(B)Outlays, $13,457,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $9,083,000,000.
					(B)Outlays, $12,455,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $10,361,000,000.
					(B)Outlays, $12,951,000,000.
					(3)General Science, Space, and Technology
			 (250):
					Fiscal year 2012:
					(A)New budget authority,
			 $19,605,000,000.
					(B)Outlays, $19,471,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $19,923,000,000.
					(B)Outlays, $19,428,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $20,279,000,000.
					(B)Outlays, $19,875,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $20,682,000,000.
					(B)Outlays, $19,725,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $21,134,000,000.
					(B)Outlays, $19,140,000,000.
					(4)Energy (270):
					Fiscal year 2012:
					(A)New budget authority,
			 $5,942,000,000.
					(B)Outlays, $6,094,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $4,686,000,000.
					(B)Outlays, $3,966,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $3,720,000,000.
					(B)Outlays, $2,951,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $2,327,000,000.
					(B)Outlays, $1,421,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $1,760,000,000.
					(B)Outlays, $893,000,000.
					(5)Natural Resources and Environment
			 (300):
					Fiscal year 2012:
					(A)New budget authority,
			 $24,276,000,000.
					(B)Outlays, $24,783,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $23,872,000,000.
					(B)Outlays, $23,860,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $24,452,000,000.
					(B)Outlays, $24,027,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $24,548,000,000.
					(B)Outlays, $22,826,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $25,269,000,000.
					(B)Outlays, $23,465,000,000.
					(6)Agriculture (350):
					Fiscal year 2012:
					(A)New budget authority,
			 $14,120,000,000.
					(B)Outlays, $11,501,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $14,874,000,000.
					(B)Outlays, $15,703,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $15,404,000,000.
					(B)Outlays, $14,806,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $14,848,000,000.
					(B)Outlays, $13,846,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $15,109,000,000.
					(B)Outlays, $14,125,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year 2012:
					(A)New budget authority,
			 $21,582,000,000.
					(B)Outlays, $23,499,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $17,262,000,000.
					(B)Outlays, $13,611,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $14,921,000,000.
					(B)Outlays, $234,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $14,876,000,000.
					(B)Outlays, $350,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $14,918,000,000.
					(B)Outlays, $3,057,000,000.
					(8)Transportation (400):
					Fiscal year 2012:
					(A)New budget authority,
			 $90,515,000,000.
					(B)Outlays, $84,481,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $79,729,000,000.
					(B)Outlays, $79,444,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $83,729,000,000.
					(B)Outlays, $77,589,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $83,529,000,000.
					(B)Outlays, $77,973,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $83,349,000,000.
					(B)Outlays, $77,882,000,000.
					(9)Community and Regional Development
			 (450):
					Fiscal year 2012:
					(A)New budget authority,
			 $12,089,000,000.
					(B)Outlays, $11,846,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $12,145,000,000.
					(B)Outlays, $12,664,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $12,328,000,000.
					(B)Outlays, $12,704,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $12,291,000,000.
					(B)Outlays, $11,257,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $12,952,000,000.
					(B)Outlays, $11,665,000,000.
					(10)Education, Training, Employment, and Social
			 Services (500):
					Fiscal year 2012:
					(A)New budget authority,
			 $43,956,000,000.
					(B)Outlays, $53,666,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $44,928,000,000.
					(B)Outlays, $47,304,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $43,620,000,000.
					(B)Outlays, $43,723,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $43,852,000,000.
					(B)Outlays, $40,908,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $44,731,000,000.
					(B)Outlays, $41,328,000,000.
					(11)Health (550):
					Fiscal year 2012:
					(A)New budget authority,
			 $324,266,000,000.
					(B)Outlays, $318,273,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $327,445,000,000.
					(B)Outlays, $317,497,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $308,851,000,000.
					(B)Outlays, $321,320,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $342,220,000,000.
					(B)Outlays, $325,147,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $328,851,000,000.
					(B)Outlays, $328,971,000,000.
					(12)Medicare (570):
					Fiscal year 2012:
					(A)New budget authority,
			 $473,609,000,000.
					(B)Outlays, $473,556,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $522,624,000,000.
					(B)Outlays, $522,902,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $585,031,000,000.
					(B)Outlays, $584,986,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $620,383,000,000.
					(B)Outlays, $620,136,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $681,750,000,000.
					(B)Outlays, $682,111,000,000.
					(13)Income Security (600):
					Fiscal year 2012:
					(A)New budget authority,
			 $362,036,000,000.
					(B)Outlays, $364,046,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $347,677,000,000.
					(B)Outlays, $347,144,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $349,970,000,000.
					(B)Outlays, $347,342,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $351,877,000,000.
					(B)Outlays, $347,489,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $359,279,000,000.
					(B)Outlays, $359,419,000,000.
					(14)Social Security (650):
					Fiscal year 2012:
					(A)New budget authority,
			 $54,439,000,000.
					(B)Outlays, $54,624,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $29,096,000,000.
					(B)Outlays, $29,256,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $32,701,000,000.
					(B)Outlays, $32,776,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $36,261,000,000.
					(B)Outlays, $36,311,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $40,171,000,000.
					(B)Outlays, $40,171,000,000.
					(15)Veterans Benefits and Services
			 (700):
					Fiscal year 2012:
					(A)New budget authority,
			 $121,854,000,000.
					(B)Outlays, $121,052,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $128,939,000,000.
					(B)Outlays, $128,937,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $132,589,000,000.
					(B)Outlays, $132,599,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $136,144,000,000.
					(B)Outlays, $130,583,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $145,012,000,000.
					(B)Outlays, $139,264,000,000.
					(16)Administration of Justice (750):
					Fiscal year 2012:
					(A)New budget authority,
			 $48,716,000,000.
					(B)Outlays, $39,406,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $44,016,000,000.
					(B)Outlays, $42,321,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $44,528,000,000.
					(B)Outlays, $44,127,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $45,211,000,000.
					(B)Outlays, $42,602,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $48,251,000,000.
					(B)Outlays, $45,423,000,000.
					(17)General Government (800):
					Fiscal year 2012:
					(A)New budget authority,
			 $24,055,000,000.
					(B)Outlays, $22,616,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $23,812,000,000.
					(B)Outlays, $22,788,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $24,030,000,000.
					(B)Outlays, $23,757,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $24,315,000,000.
					(B)Outlays, $23,303,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $24,537,000,000.
					(B)Outlays, $23,546,000,000.
					(18)Net Interest (900):
					Fiscal year 2012:
					(A)New budget authority,
			 $250,328,000,000.
					(B)Outlays, $250,328,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $284,497,000,000.
					(B)Outlays, $284,497,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $325,920,000,000.
					(B)Outlays, $325,920,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $406,639,000,000.
					(B)Outlays, $406,639,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $449,223,000,000.
					(B)Outlays, $449,223,000,000.
					(19)Allowances (920):
					Fiscal year 2012:
					(A)New budget authority,
			 $43,100,000,000.
					(B)Outlays, $43,100,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $51,696,000,000.
					(B)Outlays, $51,696,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $65,706,000,000.
					(B)Outlays, $65,706,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $73,630,000,000.
					(B)Outlays, $73,630,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $176,769,000,000.
					(B)Outlays, $176,769,000,000.
					(20)Undistributed Offsetting Receipts
			 (950):
					Fiscal year 2012:
					(A)New budget authority,
			 $91,066,000,000.
					(B)Outlays, $91,066,000,000.
					Fiscal year 2013:
					(A)New budget authority,
			 $95,337,000,000.
					(B)Outlays, $95,337,000,000.
					Fiscal year 2014:
					(A)New budget authority,
			 $98,817,000,000.
					(B)Outlays, $98,817,000,000.
					Fiscal year 2015:
					(A)New budget authority,
			 $104,737,000,000.
					(B)Outlays, $104,737,000,000.
					Fiscal year 2016:
					(A)New budget authority,
			 $114,106,000,000.
					(B)Outlays, $114,106,000,000.
					IIReserve funds
			201.Deficit-reduction
			 reserve fund for the sale of unused or vacant Federal propertiesThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 that achieve savings by selling any unused or vacant Federal properties. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 5
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			202.Deficit-reduction
			 reserve fund for selling excess Federal landsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 from savings achieved by selling any excess Federal lands. The Chairman may
			 also make adjustments to the Senate’s pay-as-you-go ledger over 5 years to
			 ensure that the deficit reduction achieved is used for deficit reduction only.
			 The adjustments authorized under this section shall be of the amount of deficit
			 reduction achieved.
			203.Deficit-reduction
			 reserve fund for the repeal of davis-bacon prevailing wage lawsThe Chairman of the Committee on the Budget
			 of the Senate may reduce the allocations of a committee or committees,
			 aggregates, and other appropriate levels and limits in this resolution for one
			 or more bills, joint resolutions, amendments, motions, or conference reports
			 from savings achieved by repealing the Davis-Bacon prevailing wage laws. The
			 Chairman may also make adjustments to the Senate’s pay-as-you-go ledger over 5
			 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			204.Deficit-reduction
			 reserve fund for the reduction of purchasing and maintaining Federal
			 vehiclesThe Chairman of the
			 Committee on the Budget of the Senate may reduce the allocations of a committee
			 or committees, aggregates, and other appropriate levels and limits in this
			 resolution for one or more bills, joint resolutions, amendments, motions, or
			 conference reports that achieve savings by reducing the Federal vehicles fleet.
			 The Chairman may also make adjustments to the Senate’s pay-as-you-go ledger
			 over 5 years to ensure that the deficit reduction achieved is used for deficit
			 reduction only. The adjustments authorized under this section shall be of the
			 amount of deficit reduction achieved.
			205.Deficit-reduction
			 reserve fund for the sale of financial assets purchased through the troubled
			 asset relief programThe
			 Chairman of the Committee on the Budget of the Senate may reduce the
			 allocations of a committee or committees, aggregates, and other appropriate
			 levels and limits in this resolution for one or more bills, joint resolutions,
			 amendments, motions, or conference reports that achieve savings by selling
			 financial instruments and equity accumulated through the Troubled Asset Relief
			 Program. The Chairman may also make adjustments to the Senate’s pay-as-you-go
			 ledger over 5 years to ensure that the deficit reduction achieved is used for
			 deficit reduction only. The adjustments authorized under this section shall be
			 of the amount of deficit reduction achieved.
			IIIBudget
			 process
			ABudget
			 enforcement
				301.Discretionary
			 spending limits for fiscal years 2012 through 2016 and other
			 adjustments
					(a)Senate point of
			 order
						(1)In
			 generalExcept as otherwise provided in this section, it shall
			 not be in order in the Senate to proceed to or consider any bill, joint
			 resolution, or concurrent resolution (or amendment, motion, or conference
			 report on that bill, joint resolution, or concurrent resolution, and amendments
			 between houses) that would cause the discretionary spending limits in this
			 section to be exceeded.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverThis
			 subsection may be waived or suspended in the Senate only by the affirmative
			 vote of two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this subsection.
							(b)Senate
			 discretionary spending limitsIn the Senate and as used in this
			 section, the term discretionary spending limit means—
						(1)for fiscal year
			 2012, $844,373,000,000 in new budget authority and $915,138,000,000 in
			 outlays;
						(2)for fiscal year
			 2013, $848,710,000,000 in new budget authority and $908,598,000,000 in
			 outlays;
						(3)for fiscal year
			 2014, $872,652,000,000 in new budget authority and $926,155,000,000 in
			 outlays;
						(4)for fiscal year
			 2015, $891,546,,000,000 in new budget authority and $903,680,000,000 in
			 outlays;
						(5)for fiscal year
			 2016, $907,553,000,000 in new budget authority and $910,501,000,000 in
			 outlays;
						as adjusted
			 in conformance with the adjustment procedures in subsection (c).(c)Adjustments in
			 the Senate
						(1)In
			 generalAfter the reporting of a bill or joint resolution
			 relating to any matter described in paragraph (2), or the offering of an
			 amendment or motion thereto or the submission of a conference report
			 thereon—
							(A)the Chairman of
			 the Committee on the Budget of the Senate may adjust the discretionary spending
			 limits, budgetary aggregates, and allocations pursuant to section 302(a) of the
			 Congressional Budget Act of 1974, by the amount of new budget authority in that
			 measure for that purpose and the outlays flowing therefrom; and
							(B)following any
			 adjustment under subparagraph (A), the Committee on Appropriations of the
			 Senate may report appropriately revised suballocations pursuant to section
			 302(b) of the Congressional Budget Act of 1974 to carry out this
			 subsection.
							(2)Adjustments to
			 support ongoing overseas deployments and other activities
							(A)AdjustmentsThe
			 Chairman of the Committee on the Budget of the Senate may adjust the
			 discretionary spending limits, allocations to the Committee on Appropriations
			 of the Senate, and aggregates for one or more—
								(i)bills reported by
			 the Committee on Appropriations of the Senate or passed by the House of
			 Representatives;
								(ii)joint
			 resolutions or amendments reported by the Committee on Appropriations of the
			 Senate;
								(iii)amendments
			 between the Houses received from the House of Representatives or Senate
			 amendments offered by the authority of the Committee on Appropriations of the
			 Senate; or
								(iv)conference
			 reports;
								making
			 appropriations for overseas deployments and other activities in the amounts
			 specified in subparagraph (B).(B)Amounts
			 specifiedThe amounts specified are—
								(i)for
			 fiscal year 2012, $117,000,000,000 in new budget authority and the outlays
			 flowing therefrom;
								(ii)for fiscal year
			 2013, $50,000,000,000 in new budget authority and the outlays flowing
			 therefrom;
								(iii)for fiscal year
			 2014, $0 in new budget authority and the outlays flowing therefrom;
								(iv)for fiscal year
			 2015, $0 in new budget authority and the outlays flowing therefrom; and
								(v)for
			 fiscal year 2016, $0 in new budget authority and the outlays flowing
			 therefrom;
								302.Point of order
			 against advance appropriations
					(a)Point of
			 orderIt shall not be in order in the Senate to proceed to or
			 consider any bill, joint resolution, concurrent resolution, motion, amendment,
			 or conference report that would provide an advance appropriation.
					(b)DefinitionIn
			 this section, the term advance appropriation means any new
			 budget authority provided in a bill or joint resolution making appropriations
			 for fiscal year 2012 that first becomes available for any fiscal year after
			 2012, or any new budget authority provided in a bill or joint resolution making
			 general appropriations or continuing appropriations for fiscal year 2013, that
			 first becomes available for any fiscal year after 2013.
					(c)Supermajority
			 waiver and appeals
						(1)WaiverSubsection
			 (a) may be waived or suspended in the Senate only by an affirmative vote of
			 two-thirds of the Members, duly chosen and sworn.
						(2)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of two-thirds of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
						303.Emergency
			 legislation
					(a)Authority to
			 designateIn the Senate, with respect to a provision of direct
			 spending or receipts legislation or appropriations for discretionary accounts
			 that Congress designates as an emergency requirement in such measure, the
			 amounts of new budget authority, outlays, and receipts in all fiscal years
			 resulting from that provision shall be treated as an emergency requirement for
			 the purpose of this section.
					(b)Exemption of
			 emergency provisionsAny new budget authority, outlays, and
			 receipts resulting from any provision designated as an emergency requirement,
			 pursuant to this section, in any bill, joint resolution, concurrent resolution,
			 amendment, or conference report shall not count for purposes of sections 302
			 and 311 of the Congressional Budget Act of 1974, section 201 of S. Con. Res. 21
			 (110th Congress) (relating to pay-as-you-go), section 311 of S. Con. Res. 70
			 (110th Congress) (relating to long-term deficits), and section 404 of S. Con.
			 Res. 13 (111th Congress) (relating to short-term deficits), and section 301 of
			 this resolution (relating to discretionary spending). Designated emergency
			 provisions shall not count for the purpose of revising allocations, aggregates,
			 or other levels pursuant to procedures established under section 301(b)(7) of
			 the Congressional Budget Act of 1974 for deficit-neutral reserve funds and
			 revising discretionary spending limits set pursuant to section 301 of this
			 resolution.
					(c)DesignationsIf
			 a provision of legislation is designated as an emergency requirement under this
			 section, the committee report and any statement of managers accompanying that
			 legislation shall include an explanation of the manner in which the provision
			 meets the criteria in subsection (f).
					(d)DefinitionsIn
			 this section, the terms direct spending,
			 receipts, and appropriations for discretionary
			 accounts mean any provision of a bill, joint resolution, amendment,
			 motion, or conference report that affects direct spending, receipts, or
			 appropriations as those terms have been defined and interpreted for purposes of
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
					(e)Point of
			 order
						(1)In
			 generalWhen the Senate is considering a bill, resolution,
			 amendment, motion, or conference report, if a point of order is made by a
			 Senator against an emergency designation in that measure, that provision making
			 such a designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
						(2)Supermajority
			 waiver and appeals
							(A)WaiverParagraph
			 (1) may be waived or suspended in the Senate only by an affirmative vote of
			 two-thirds of the Members, duly chosen and sworn.
							(B)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 subsection shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of two-thirds of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this subsection.
							(3)Definition of
			 an emergency designationFor purposes of paragraph (1), a
			 provision shall be considered an emergency designation if it designates any
			 item as an emergency requirement pursuant to this subsection.
						(4)Form of the
			 point of orderA point of order under paragraph (1) may be raised
			 by a Senator as provided in section 313(e) of the Congressional Budget Act of
			 1974.
						(5)Conference
			 reportsWhen the Senate is considering a conference report on, or
			 an amendment between the Houses in relation to, a bill, upon a point of order
			 being made by any Senator pursuant to this section, and such point of order
			 being sustained, such material contained in such conference report shall be
			 stricken, and the Senate shall proceed to consider the question of whether the
			 Senate shall recede from its amendment and concur with a further amendment, or
			 concur in the House amendment with a further amendment, as the case may be,
			 which further amendment shall consist of only that portion of the conference
			 report or House amendment, as the case may be, not so stricken. Any such motion
			 in the Senate shall be debatable under the same conditions as was the
			 conference report.
						(f)Criteria
						(1)In
			 generalFor purposes of this section, any provision is an
			 emergency requirement if the situation addressed by such provision is—
							(A)necessary,
			 essential, or vital (not merely useful or beneficial);
							(B)sudden, quickly
			 coming into being, and not building up over time;
							(C)an urgent,
			 pressing, and compelling need requiring immediate action;
							(D)subject to
			 subparagraph (B), unforeseen, unpredictable, and unanticipated; and
							(E)not permanent,
			 temporary in nature.
							(2)UnforeseenAn
			 emergency that is part of an aggregate level of anticipated emergencies,
			 particularly when normally estimated in advance, is not unforeseen.
						(g)InapplicabilityIn
			 the Senate, section 403 of S. Con. Res. 13 (111th Congress), the concurrent
			 resolution on the budget for fiscal year 2010, shall no longer apply.
					304.Adjustments
			 for the extension of certain current policies
					(a)AdjustmentFor
			 the purposes of determining points of order specified in subsection (b), the
			 Chairman of the Committee on the Budget of the Senate may adjust the estimate
			 of the budgetary effects of a bill, joint resolution, amendment, motion, or
			 conference report that contains one or more provisions meeting the criteria of
			 subsection (c) to exclude the amounts of qualifying budgetary effects.
					(b)Covered points
			 of orderThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments pursuant to this section for the following points
			 of order only:
						(1)Section 201 of S.
			 Con. Res. 21 (110th Congress) (relating to pay-as-you-go).
						(2)Section 311 of S.
			 Con. Res. 70 (110th Congress) (relating to long-term deficits).
						(3)Section 404 of S.
			 Con. Res. 13 (111th Congress) (relating to short-term deficits).
						(c)Qualifying
			 legislationThe Chairman of the Committee on the Budget of the
			 Senate may make adjustments authorized under subsection (a) for legislation
			 containing provisions that—
						(1)amend or
			 supersede the system for updating payments made under subsections 1848 (d) and
			 (f) of the Social Security Act, consistent with section 7(c) of the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–139);
						(2)amend the Estate
			 and Gift Tax under subtitle B of the Internal Revenue Code of 1986, consistent
			 with section 7(d) of the Statutory Pay-As-You-Go Act of 2010;
						(3)extend relief
			 from the Alternative Minimum Tax for individuals under sections 55–59 of the
			 Internal Revenue Code of 1986, consistent with section 7(e) of the Statutory
			 Pay-As-You-Go Act of 2010; and
						(4)extend
			 middle-class tax cuts made in the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 (Public Law 107–16) and the Jobs and Growth Tax Relief and
			 Reconciliation Act of 2003 (Public Law 108–27), consistent with section 7(f) of
			 the Statutory Pay-As-You-Go Act of 2010.
						(d)DefinitionFor
			 the purposes of this section, the terms budgetary effects or
			 effects mean the amount by which a provision changes direct
			 spending or revenues relative to the baseline.
					BOther
			 provisions
				311.Oversight of
			 government performanceIn the
			 Senate, all committees shall—
					(1)review programs and tax expenditures within
			 their jurisdiction to identify waste, fraud, abuse or duplication, and increase
			 the use of performance data to inform committee work;
					(2)review the matters for congressional
			 consideration identified on the Government Accountability Office’s High Risk
			 list reports; and
					(3)based on these oversight efforts and
			 performance reviews of programs within their jurisdiction, include
			 recommendations for improved governmental performance in their annual views and
			 estimates reports required under section 301(d) of the Congressional Budget Act
			 of 1974 to the Committees on the Budget.
					312.Application
			 and effect of changes in allocations and aggregates
					(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
						(1)apply while that
			 measure is under consideration;
						(2)take effect upon
			 the enactment of that measure; and
						(3)be published in
			 the Congressional Record as soon as practicable.
						(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
					(c)Budget
			 committee determinationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
					313.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the Chairman of
			 the Committee on the Budget of the Senate may make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
				314.Budgetary
			 treatment of certain discretionary administrative expensesIn the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budge Act of 1974, section 13301 of the Budget
			 Enforcement Act of 1990, and section 2009a of title 39, United States Code, the
			 joint explanatory statement accompanying the conference report on any
			 concurrent resolution on the budget shall include in its allocations under
			 section 302(a) of the Congressional Budge Act of 1974 to the Senate Committee
			 on Appropriations amounts for the discretionary administrative expenses of the
			 Social Security Administration and of the Postal Service.
				315.Exercise of
			 rulemaking powersThe Senate
			 adopts the provisions of this subtitle—
					(1)as an exercise of the rulemaking power of
			 the Senate, and as such they shall be considered as part of the rules of the
			 Senate and such rules shall supersede other rules only to the extent that they
			 are inconsistent with such other rules; and
					(2)with full
			 recognition of the constitutional right of the Senate to change those rules at
			 any time, in the same manner, and to the same extent as is the case of any
			 other rule of the Senate.
					IVReconciliation
			401.Reconciliation
			 in the Senate
				(a)Submission to
			 provide for the reform of mandatory spending Not later than
			 September 1, 2011, the Senate committees named in subsection (b) shall submit
			 their recommendations to the Committee on the Budget of the United States
			 Senate. After receiving those recommendations from the applicable committees of
			 the Senate, the Committee on the Budget shall report to the Senate a
			 reconciliation bill carrying out all such recommendations without substantive
			 revision.
				(b)Instructions
					(1)Committee on
			 Foreign RelationsThe Committee on Foreign Relations shall report
			 changes in law within its jurisdiction sufficient to reduce direct spending
			 outlays by $2,651,000,000 for the period of fiscal years 2012 through
			 2016.
					(2)Committee on
			 Commerce, Science, and TransportationThe Committee on Commerce,
			 Science, and Transportation shall report changes in law within its jurisdiction
			 sufficient to reduce direct spending outlays by $1,000,000,000 for the period
			 of fiscal years 2012 through 2016.
					(3)Committee on
			 Agriculture, Nutrition, and EnergyThe Committee on Agriculture,
			 Nutrition, and Energy shall report changes in law within its jurisdiction
			 sufficient to reduce direct spending outlays by $229,599,000,000 for the period
			 of fiscal years 2012 through 2016.
					(4)Committee on
			 Banking, Housing and Urban AffairsThe Committee on Banking,
			 Housing, and Urban Affairs shall report changes in laws within its jurisdiction
			 sufficient to reduce direct spending outlays by $5,000,000,000 for the period
			 of fiscal years 2012 through 2016.
					(5)Committee on
			 Health, Education, Labor, and PensionsThe Committee on Health,
			 Education, Labor, and Pensions shall report changes in laws within its
			 jurisdiction sufficient to reduce direct spending outlays by $467,550,000,000
			 for the period of fiscal years 2012 through 2016.
					(6)Committee on
			 FinanceThe Committee on Finance shall report changes in laws
			 within its jurisdiction sufficient to reduce direct spending outlays by
			 $519,693,000,000 for the period of fiscal years 2012 through 2016.
					VLong-term policy
			 changes
			501.Policy
			 statement on Social SecurityIt is the policy of this concurrent
			 resolution that Congress and the relevant committees of jurisdiction enact
			 legislation—
				(1)to ensure the Social Security System
			 achieves solvency over the 75 year window; and
				(2)that includes—
					(A)progressive Price
			 Indexing using a formula including wage and price indexing;
					(B)life expectancy
			 and longevity indexing; and
					(C)a gradual
			 increase in the retirement age.
					502.Policy
			 statement on medicareIt is
			 the policy of this concurrent resolution that Congress and the relevant
			 committees of jurisdiction enact legislation—
				(1)to ensure
			 Medicare achieves solvency over the 75 year window; and
				(2)that—
					(A)includes
			 free-market based health care;
					(B)removes all
			 mandates or laws require the purchase of health insurance;
					(C)promotes
			 individual and family based plans; and
					(D)encourages
			 interstate competition.
					503.Rescind
			 unspent or unobligated balances after 36 months
				(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall require that 36 months after such funds are made available, the Chairman
			 of the Committee on the Budget of the Senate shall reduce the allocations of a
			 committee or committees, aggregates, and other appropriate levels by the amount
			 unobligated or unspent.
				(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments resulting from the required
			 rescissions shall be considered for the purposes of the Congressional Budget
			 Act of 1974 as allocations and aggregates contained in this resolution.
				(c)Budget
			 committee determinationsFor purposes of this resolution the
			 levels of new budget authority, outlays, direct spending, new entitlement
			 authority, revenues, deficits, and surpluses for a fiscal year or period of
			 fiscal years shall be determined on the basis of estimates made by the
			 Committee on the Budget of the Senate.
				
	
		May 19, 2011
		Committee discharged pursuant to Section 300 of the
		  Congressional Budget Act and placed on the calendar
	
